EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

1.	Claims 1-3 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	Applicant’s remarks/amendments filed on 3/01/2021, with respect to the rejection of independent claim 1 under 35 U.S.C. § 103 as being unpatentable over Horikoshi (US 20060158197 A1) in view of Watanabe (US 201103201461 A1) have been fully considered and finds the claim allowable. 

Applicant argues on page 5-7 of the remarks regarding the rejection of independent Claim 1 under 35 U.S.C. § 103 as being unpatentable over Horikoshi (US 20060158197 A1) in view of Watanabe et al. (US 20110320146 A1), that, “Horikoshi merely discloses that the alleged insulation deterioration detection controller 9 controls ON/OFF operations of the switching elements Q11 through Q16 according to commands issued from the control unit (see paragraph 0038 of Horikoshi), and does not clearly disclose that the alleged insulation deterioration detection controller 9 turns on the one of the switching element and turns off the other switching elements……..
Therefore, it is respectfully submitted that Horikoshi and Watanabe, either alone or in combination, do not disclose…….. “an insulation deterioration detection controller which performs a first switching operation for turning on the one of the switching element and turning off the other switching elements and stores in a first storage device the frequency component extracted by the frequency component extractor during an execution period of the first switching operation” as claimed in claim 1…………
Thus, it is respectfully asserted that the cited references do not teach or suggest all of the limitations of independent claim 1. Therefore, it is respectfully asserted that independent claim 1 is allowable”.

Applicant’s argument regarding the rejection of independent claim 1 under 35 U.S.C. § 103 as being unpatentable over Horikoshi (US 20060158197 A1) in view of Watanabe et al. (US 20110320146 A1), is persuasive because of the applicant’s argument filed on 3/01/2021. Therefore, the rejection of claim 1 has been withdrawn.


Claims 1-3 are allowed in view of the applicant’s argument/remarks filed 3/01/2021. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a frequency component extractor which extracts the same frequency component as a frequency of the three-phase alternating current power from the current detection signal of an electric motor winding wire connected to one of the switching element; and
an insulation deterioration detection controller which performs a first switching operation for turning on the one of the switching element and turning off the other switching elements and stores in a first storage device the frequency component extracted by the frequency component extractor during an execution period of the first switching operation,

Horikoshi (US 20060158197 A1) and Watanabe et al. (US 20110320146 A1) are regarded as the closest prior art to the invention of claim 1. Horikoshi discloses, “A method of detecting insulation resistance deterioration of a motor, an insulation resistance deterioration detection device which implements the detection method, and a motor driver which has the insulation resistance deterioration detection device (Paragraph [0002] Line 1-5). FIG. 5 shows a motor insulation resistance deterioration detection method and the insulation resistance deterioration detection device (Paragraph [0065] Line 1-4). The controller 9 controls ON/OFF operations of the switching elements Q11 through Q16 according to commands issued from the control unit, to control the driving of the motor 10. The controller 9 also controls ON/OFF operation of the electromagnetic switch contacts 5 according to the commands from the control unit (Paragraph [0038] Line 4-9). The switching elements Q11 through Q16 are switched OFF to stop the operation of the motor 10. Then, after the electromagnetic switch contacts 5 are switched OFF, the first and second contact points a1 and a2 are switched ON by means of manual operation or actuating the relay. ……. The magnitude of the current flowing through the closed circuit is displayed by the level detection display circuit 51, whereby insulation deterioration of the motor 10 can be detected by a value displayed by the level detection display circuit 51(Paragraph [0050] Line 1-25). Moreover, the detected potential difference (data indicating the leakage current and showing an insulation resistance value) is stored so that the a frequency component extractor which extracts the same frequency component as a frequency of the three-phase alternating current power from the current detection signal of an electric motor winding wire connected to one of the switching element; and an insulation deterioration detection controller which performs a first switching operation for turning on the one of the switching element and turning off the other switching elements and stores in a first storage device the frequency component extracted by the frequency component extractor during an execution period of the first switching operation,” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 


Claims 2-3 are allowed by virtue of their dependence from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866